!                      .
    Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 1 of 14
                                                                                             FILEDby N F         D.c-

                                                                                              Sep 29,2020
                                     UNITED STATES DISTRICT COURT                             CL
                                                                                               ANGE
                                                                                                ERKLuAE
                                                                                                      s.pl
                                                                                                        N?B
                                                                                                         srLcT
                                                                                                            E.
                                                                                                             .



                          20-60#           -       -
                                                       h T#                   Uss             s.D.OFfuk.-r
                                                                                                         ,
                                                                                                         al
                                                                                                          Aul
                                     CASE N O .
                                                   18U.S.C.j371
                                                   18U.S.C.j981(a)(1)(C)
        UM TED STATES 0F AM ERICA

        VS.

        AN DREW D AT,E LEDBETTER ,

                         Defendant.


                                                 INFORM ATïON
                  The U rlited States Atlom ey chargesthat:

                                           GEN ER AI,ATJLEG ATIO N S
                                                              I
                  Ata11tim esm aterialto thisInfonrfation:

                         1 GlobalCapitalLLC (::1 Global'')was a limited liability company wit.
                                                                                             h its
        principalplace ofbusinessin H allandale Beach,Florida.

                         Individual//1 acted asthe ChiefExecutive O fficerand Chairm an of 1 Globalâom

        atleastin oraround 2013 through in or around July 2018.

                        A ND REW DALE LED BETTER was an atlom ey licensed in the State ofFlorida

        who w orked at Law Fit'
              .               m #1. LEDBETTER acted in a fundraising capacity at 1 Olobal

        beginning irlor arotm d 2015 atld continuing thzough in oraround July 2018.

                        Jan D ouglasA tlaswasan attorney licensedin theState ofFloridaand w asapndner ,
                                                                                        .                .




        atLaw Firm #1. Atlaspurpol-ted to serve asoutside legalcounselfor 1 Global.

                        Steven Allen Schw m'tzw asa consultantand Directorof1 Olobalâom in orarotm d

        2014 through in oraround July 2018. Schwàrtz was described as 1 Global's ChiefOperating
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 2 of 14




  Officer (&:COO'')according to certain marketing materialsused to raise money for 1 Global.
  Schwartzwasalsothenom inaltrusteeforIndividual#1'sal'ttrustandIndividual#1'sfnm ilytrust,

  thelatterofwhichei-
                    fectivelyowned 1Global.
                AlalaG.Heidewasemployed at1Globalfrom in oraroundFebruary 2014 thzough

  in orarotmd August2017. Heide wasinitially em ployed as 1 Global's ChiefFinancialOfficer

  and lateras Executive V ice Presidentand D irector,Syndicate Partner Relations.

          CO N SPIM CY TO C O M M IT m ltE FR AUD A N D SE CIJR ITIES FM U D
                                         (18U.S.C.j371)
         From in or round 2015,through in or around July 2018,in Broward Cotmty,in the

  Southern DistdctofFlorida,and elsewhere,the defendant,

                                A N DR EW D AI,E LED BETTER ,

  did knowingly and willfully combine,conspire,confederate,and agree with Individual#1,Jan

  DouglasAtlas,Steven Allen Schw artz,Alan G.Heide,and otherpersonsknown andunknown to

  theUrtited StatesAtlorney,to comm itcertain offensesagainsttheUnited States,nnm ely:

                wire fraud,thatis,to lcnowingly,and withthe intentto defraud,devise,arld intend

                to devise,a schem e and adificeto defraud,and to obtain m oney and property by

                m eansofmaterially falseand fraudulentpretenses,representations,and prornises,

                know ing thatthepretenses,representations,and prom isesw ere false and fraudulent

                yvhen naade, and, for the purpose of executùlg such schenae and adisce, did

                knowingly transm itand causeto betransrnitted,by m eansofwirecomm unication

                in interstate and foreign com m erce,certain writings,signs,signals,pictures,and

                sounds,in violation ofTitle 18,United States Code,Section 1343,
                                                                              .and

                securitiesfraud,thatis,to know ingly,w illfully,andunlaw fully,by theuse ofm eans

                and instntm entalitiesofinterstate com m erce,them ails,and the facilitiesofnational
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 3 of 14




                 sectuities exchanges,directly and indirectly,use and employ m anipulative and

                 deceptive devices and contrivances in corm ection with the purchase and sale of

                 sectzrities,and(i)employadevice,schemeandal-tificetodefraud;(ii)makeulztl'ue
                 statements ofm aterialfactand ornitto state m aterialfacts necessary in orderto

                m ake the statem ents m ade,in lightofthe circum stancesunderwhich they were

                made,notmisleading;and (iii)engagein acts,practices,and coursesofbusiness
                w hich w ould and did operate as a f'raud and deceitupon any person,in connection

                withthepurchasearldsaleofsecurities;in violationofTitle 15,United StatesCode,

                 Sections78j(b)and 78ff(a),and Title 17,Code ofFederalRegulations,Section
                240.10b-5.

                               PU R PO SE O F TH E C O N SPIM CY

                It w as a purpose of the conspiracy for the defendant and his conspirators to

  tmlawfully enrich themselvesby obtainingmoney from investorsusing(a)legalopiniàn letters
  containing false and âaudulentrepresentations about materialfacts;(b) false and fraudulent
  representationstoinvestorsconcerning thenatureofthe 1Globalinvestment;and (c)falseand
  fraudulent statem ents regarding the finances,operation,and profitability of 1 Global,so thatthe

  defendant and llis conspirators could profitfrom the unlawful sale of these investments and

  misappropriateinvestors'ft
                           m dsfortheirownpersonaluseandenjoyment.
                                     M A N N ER A N D M EA N S

         The m nnnerand m eansby which the defendantand his conspirators soughtto accom plish

  theobjectsandpurposeoftheconspiracy included,amongothers,thefollowing:
         8.     Individual//1 ow ned and controlled 1 G lobalthrough certain entities that he also

  controlled,including a purported fnm ily trust,forw hich Steven A llen Schwartz served as tnzstee.

  Individual //1 had ultim ate decision-m nking authority at 1 G lobal and w as actively involved in
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 4 of 14




  financialm atters,marketing,paym ents,hiring and firing decisions,and interactionswith persons

  and entitieswho providedfunding to 1Global.

                 1 Globalpurporiedly operated as a lending businessto m erchants,providing short-

  term loansreferredtoasmerchantcash advance(<&M CA'')loans. 1Globalobtainedfundsfrom
  investozs(sometimesreferred toasGGlenders''ortçsyndicatepartners'')in theform ofinvestment
  contractsw ith the prom ise of arettu'
                                       n on the investors'investm ents. Substantialquestions arose

  duringthe operation ofthebusinessasto whether 1Globalwasoffering orselling asecurity and

  whether the investment offering was required to be registered with the U .S. Sectuities and

  Exchange Com mission. These questions were raised by investors,investm entadvisors, and

  regulators. A N DR EW D ALE LED BETTER and Jan D ouglas Atlas acted as outside colm sel

  for1 Globaland knew thatif1 Global'sinvestm entoffering were determined to bea security,it

  would undermine the ability of 1 Globalto raise fundsfrom retailinvestorsand to continue to

  operatewithoutsubstantialadditionalexpensesandreportingrequirem ents. Such aclassification

  would underm inetheprofitsandfeesthatIndividual#1,LEDBETTER ,andotherswould beable

  to obtain from 1 G lobal's operations.

         10.    Individual #1, AN D RE W D A LE L EDBETTER , and Jan D ouglas Atlas frst

  solicited advicefrom an atlorney,aform ercolleagueofLEDBETTER andAtlas,on theissueof

  whether 1 Global's investm ent offering was a sectlrity. The attorney comm tmicated to

  LED BETTER and A tlas thatthe offering w as a sectuity,butdid notputthe opinion in w riting.

  Uponhearingthis,Individual#1demanded areturn ofTeespaidfortheselegalservicesbecause
  he did not w antto pay for an opinion that 1 G lobal's offering w as a security. Follow ing this

  incident,lndividual//1and LED BETTER consulted w ith Jan D ouglasAtlasabouthow to address

  the issue of whether 1 G lobal's investm ent offering constituted a security. Individual//1 m ade


                                                 4
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 5 of 14




 cleartoAtlasthatthey wanted legalcoverin orderto continue to operatewithoutadhering to the

 registration requirem entsoffederaland state securitieslaws.

                Thereafter,attherequestofIndividual#1,Jan DouglasAtlasauthored an Opinion

 letterdatedM ay 17,2016(ltslay 17th OpinionLet-ter''l,thatstatedin substancethatthe 1Global
 offering was not a security and not subject to the federalsecurities laws or registration
 requirem ents. ANDREW DAI,
                          E LEDBETTER was copied on the letter. LEDBETTER

 knew atthetim eofthisletterthatvariousaspectsofhow the 1Globalinvestm entactuallyworked

 w ere om itted ordescribed inaccurately in the letterin orderto achieve the opinion thatIndividual

 #1,LEDBE TTER ,and their conspirators desired. LED BETTER knew ,for exam ple,thatthe

 investm entwasnot,inreality,aninem onth investmentbutwasinstead longerin duzation;thatthe

 autom atic renew al aspect ofthe investm entw as om itted; and that in reality the investm entw as

 beingtargetedtowardretail,non-sophisticatedinvestors(such asIndividualRetirementAccount
  ($tlRA'')accountholders). LEDBETTER andllisconspiratorsthenusedtheM ay 17th Opinion
 Letterin orderto give legalcover to 1 G lobaland its em ployees and agents to attem ptto avoid

 application ofthe federalalzd state securitieslaw s.

                In or around 2016,ANDREW DALE LEDBETTER becam e aware of two

 opinion lettersauthored by atlorneys atLaw Firm //2 thatwere provided to 1 Global. The first

  opinion letler,datedJune20,2016,statedthatthe 1Globalofferingwasasecurity,thattheinterest

 ratescharged by 1Globallikely violated Florida'susury laws,andthatthefailure of1 Globalto

 pay Florida docum entary stam p taxescould prevent1 Globalfrom successfully bringing collection

  actions to enforce the M CA S in Florida cottrts. The second opinion letter,dated July 6,2016,

 provided guidance on how 1 Global could obtain com pliance w ith the federal securities law s,

  includingby potentially meetingtherequirementsofRule506(b)ofthe SectlritiesActof1933.
  Thisw ould m ean,nm ong otherthings,thatdue to Etintegration''ofthe prior illegaloffedng ofthe
                                                                                                              i
    Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 6 of 14




      1 Globalsecurity to investors,1 Globalwould likely have to engage in a six-month cessation of

      capitalraising activities and w ould thereafterbe able to offerthe investm ent only to Gûaccredited''

      as opposed to retail investors.     Globalw ould have had to effectively cease operations for at
                                                                                 1

      leastsixm onthsto comply withthisadvice. LEDBETTER,f'
                                                          rom conversationswith Individual

      #1,understood thatIndividual//1had nointention offollowing thislegaladvice.
I                    ANDREW DALE LEDBETTER
                                                          ,   lndividual #1,and Jan Douglas Atlas had

      conversationsin andarotmd August2016 to determ inehow to continuetoclaim thatthe 1Global

      investm entoffering wasnota security. lndividual#1,Steven Allen Schwartz,Alan G.Heide,

      Jan DouglasAtlas,andLEDBETTER agreed notto discloseto investorsorthepublictheadvice

      from Law Firm #2,and any advice contrary to thefalseAtlasopinion letter,asthey wanted legal

      cover for the ongoing operations of 1 Global. The conspirators,including LEDBETTER,

      tmderstood this to m ean thatIndividual//1 wanted legalcover regardless ofthe tnzth and that

      Individual//1 w as in reality encouraging L EDB ETTER ,Atlas,H eide,Schw M z,and others to

      advancethe false narrative that 1 G lobal's offering w asa safe investm ent,and nota sectuity.

                     Attherequestoflndividual#1,Jan DouglasAtlasauthored asecond legalopinion

      letler,datedAugust25,2016 (ttAugust25th Opinion Letter'l,thatessentiallyrepeatedthefalse
      and m isleading statem ents m ade in the M ay 17th Opinion Letter,including that the 1 Global

      investm entopporplnity wasarlinem onth investment. Thislet4erintentionally omittedreference

      to theautom aticrenewalprovision and otheraspectsoftheinvestmentthatwould tmderm inethe

      legal opinion. The letler also falsely stated that the investm ent w as being offered only to

      sophisticated investors. A N DR EW D A LE LED BETTER lcnew that the 1 Globalinvestm ent

      offering fellsquarely w ithin the definition ofa secudty underthe federalsectzritieslaw s and w as

      required to be registered. L EDB ETTER also lcnew thatthe conceptofG&integration''m eantthat

      the continued offering as a lline m onth note w ould notpreclude the application ofthe securities
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 7 of 14




  laws. LEDBETTER tmderstood thatthe August25th Opinion Letterinaccurately described or

  om itled aspectsoftheinvestmentin orderto give Individual//1 and otherconspiratorsfalse legal

  coverto continue to conductbusinesstm abated.

         15.     1 Global em ployees and agents,including Individual//1 and AN D REW D AI,E

  LED BETTER , used the August 25th Opinion Letler to continue to raise m oney illegally,

  including via comm unicationstransm itted in interstatecom m erce and them ails,including by the

  transm ission ofpaym entsandcom municationstoandfrom investorslocatedin variousstates,with

  1Globalem ployeesandagentslocated in Florida. LEDBETTER repeated,in num erouspitches

  and communicationsto investm entadvisorsand inkestors,thattheinvestm entwasnot,in reality,

  a security,and failed to disclose m aterialrisk factors,knowing that 1 Global's investorswould

  rely on his false and m isleading statem ents.

         16.     A N DR EW D AI,E LED BETTE R received a com m ission ovenide of .75 to two

  percenton a11fundsraised from 1 Globalinvestors. LEDBETTER received comm issions on

  investorswhom hedirectlytecnlited,com missionson investm entsbroughtin by hisrecruits,and

  com m issions w hen investm ents Gcrolled over''or were renew ed. LED BET TER w as personally

  involved in raising more than $100 million in investorftmdsthatwentto 1 Global,through his
  own pitches and through investment advisors he aûracted to 1 Global. Over the years,

  LEDBETTER receivedapproximately $3millionfrom 1Global,themajorityofwhichwasfor
  comm issions. LEDBETTER routinelyheldhim selfouttoinvestorsand investm entadvisorsas

  outside counselto 1 Global. LED BETTER also personally vouched for 1 G lobalin pitchesand

  m arketing m aterials. H ow ever,L EDBE TTER did notdisclosethe com m issionsthathereceived

  f'
   rom 1 Globalto investors. N or did LED BETTER disclose thesepaym entsto Law Firm #1.

                 AN D R EW D A LE LEDBE TTER provided paym ents to Jan D ouglas A tlas at or

  around the tim e thatAtlasexecuted the M ay 17th and August25th Opinion Leters,and thereafter,
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 8 of 14




  which cam e from a percentage of comm issions thatLEDBETTER received upon the m oney

  raised from new investors. The funds paid to Atlas by LEDBETTER totaled approximately

  $627,000 and werepaid to Atlas'spersonalchecking account. Theftmdspaidto Atlaswerenot
  disclosed to Law Firm #1. LEDBETTER and Atlasknew thatthey w ere required to disclose

  and sharewithLaw Fil'
                      m //1al1feespaidby clientsofthetil'm . AlthoughLEDBETTER did not

  inform Law Firm //1aboutthese sidepaym ents,he did inform Individual//1 aboutthem .

         18.    ln addition to hisinvolvem entin failingto trtlthfully disclosesecurities-based risk

  factors, concealing Law Fil'
                             m #2's opinion letters, and cpncealing comm ission paym ents,

  ANDREW DAI,E LEDBETTER made m aterial misrepresentations to investors atld others

  regarding thestatusoflGlobal'sfinancialstatements.Specifically,LEDBETTER dissem inated

  m arketing m aterialsvia em ailand m ail,and through interstate wirecommtmications,thatfalsely

  claimed that 1Global'sfinancialswére audited by a!lindependent,externalauditing firm,when

  intruth and in fact,LEDBETTER wellknew that1Global'sfinancialshad neverbeen audited.

                lndividual//1expressed apreferenceforretailinvestorsoverhedgefund and othey

  sophisticated investors. W hen investorsorinvestm entadvisorsaskedform oredetailedfinancial

  statem ents and information concerning the stat'
                                                 us of the audit,lndividual//1 m ade affirmative '-

  misrepresentations;forexample,Individual//1claim edthatevery m onth,an auditfi'
                                                                                nnnconfirmed

  the accuracy of 1 G lobal's rate ofrettu.
                                          n form ula and profit. lndividual//1 also m ade false and

  m islçading representations that,to the extentthat financials and audits w ere notcom pleted,they

  w ere w orldng on them and they w ould be done soon. A N D REW D A LE LED BETTER and

  otherconspiratorsinvolved in m arketing 1 Global'sinvestm entofferingspassed on these false and

  m isleading representationsto investorsand investm entadvisors.

                A stim ewenton,ANDREW DALE LEDBETTER alsole= edthatIndividual//1

  w as using large nm ounts of 1 Globalinvestor funds for pup oses not authorized by 1 G lobal's
                                                 8
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 9 of 14




  investm ent contracts,and not disclosed to investors. In addition, due to,nm ong other things,
                                                                     h
  issuesw ith state seclzritiesregulators,1 Globalhad increasing difficultiesin raising capitalin 2018.

  LEDBE TTE R and his conspiratorsnevertheless continued to concealthe truth from investors.

                                           O VER T A CTS

         Infurtheranceoftheconspiracyandtoachievetheobjectsandpurposethereof,atleast
  one conspiratorcom m itted and càused to be com m itted in the Southern D istrictofFlorida,and

  elsew here,atleastone ofthe follow ing ovel'tacts,nm ong others:

         1.      On oraboutJanuary 20,2016,Individual//1transm itled an em ailfrom hisaccount

  at1 G lobalto A N D REW D A LE LEDB ETTER ,copying Jan D ouglasAtlas,A lan G .H eide,and

  another 1 Global employee,responding to a notification that an I1kA account had invested

  $165,000,and anotherindividualhad invested $25,000,in which Individual//1 stated,GçNice ...

  Lovegtheinvestmentadvisorswhobroughtinthesepeopleq...Need 14 moregofthemjand1'11
  be in Pig H eavenl''

                 On oraboutM ay 24,2017,A N DR EW DA LE L>m BEr
                                                              frfER transm itted an em ail

  from llis accotmt,ledbetter.dalel@gmail.com,in the Southern DistrictofFlorida,to H.H.,in
  Arkansas,containing apitch deck for1 Global,which falsely and fraudulentlyrepresented thatan

  Elgelxtenlal(ijndependentCPA fil'm audits(1 Global'sqfinancialstatementsannually,''and that
  tlaccountingandauditing servicesareprovidedgto 1Globaljby (AccountingFirm #1j.''
                 On oraboutM ay 24,2017,A N DR EW DA LE LED BETTER tr= Sm itIeIIan em ail

  f'
   rom his accolmt,ledbetter.dalel@ gmail.com,to H.H.,in Arkansas,in which LEDBETTER
  stated thatET here are no audited financials. The lenders are notbuying equity in the com pany.

  Theirloan iscollateralized by hundredsofm erchantcash advances. The com pany getsapersonal

  guarantee 9om the ownerand a U CC is obtained on the assets ofthe com pany.''
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 10 of 14




                In oraroundDecember2017,ANDREW DALE LEDBETTER traveled from the

  Southern D istrict of Florida to Pennsylvania to give an oralpresentation regarding 1 Global's

  offering to an audience ofm orethan approxim ately 200 investors,m any ofw hom w ere elderly,in
                                                                        X.


  w hich LED BETTER falsely stated that 1'
                                         G lobal's offering w asnota security.

                On or about D ecem ber 7, 2017, AN DR EW DA LE LED BETTER sent a text

  m essage to Individual#1,Jan D ouglas Atlas,and other 1 Globalem ployees,stating,GsAbsolutely

  ourbestmeetingyet. 240people. Greatquestions,greatconversationsafterthemeeting...a
  largenumberofpeoplecommitgted)onthespotthattheywillbecomelenders...Veryexcitingl''
                On oraboutJune 12,2018,AN DR EW D ALE LED BETTER w rotecheck num ber

  538 from hispersonalaccountatTD B ank,ending in 9354,to Jan D ouglasA tlas,in the nm ount

  ofapproxim ately $36,120,in which hewroteGtfees''on themem o line.
         Al1in violation ofTitle 18,U nited '
                                            States Code,Section 371.'

                                          FO R FEITU R E
                                     (18U.S.C.j981(a)(1)(C))
                TheallegationsofthisInform ation areherebyre-alleged andbythisreferencefully

  incorporated herein forthe purpose ofalleging forfeitureto the United States ofA m erica ofcertain

  property in which the defendant,ANDREW DAI,E LEDBETTER,hasan interest.

                Upon conviction ofTitle 18,United States Code,Section 371,as alleged in this

  lnform ation,the defendantshallforfeitto the U nited States any property,realorpersonal,which

  constitutes orisderived f'
                           rom proceedstraceableto the offense ofconviction pursuantto Title 18,

  UnitedStatesCode,Section 981(a)(1)(C).
                Ifanyofthepropet'
                                ty subjecttoforfeiture,asaresultofany actoromission ofthe
  defendant:

                    a. cannotbe located upon the exercise of due diligence;
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 11 of 14




                       hasbeen transferred orsold to,ordeposited with,athird party;

                       hasbeenplacedbeyondthejurisdictionofthecourt;
                       hasbeen substantially dim inished in value;or

                    e. hasbeen comm ingled with otherproperty which cnnnotbedivided without

                       difficulty.

  theUnited Statesshallbe entitledto forfeittlre ofsubstituteproperty undertheprovisionsofTitle

  21,United StatesCode,Section 8534.19.
        Al1plzrsuanttoTitle18,United StatesCode,Section981(a)(1)(C)andtheproceduresset
  forth in Title21,U nited StatesCode,Section 853,asincop orated by Title28,U nited StatesCode,

  Section2461(c).
                                             !                    :0 .=
                                            AR IAN A FA JA RD O ORSHA N
                                            UN ITED STA TES A TTORN EY
                                            SOU H ERN D ISTRICT OF FLO RIDA



                                            LS    .    LER
                                            JE    B DU FFY
                                              S STAN T UN ITED STATES A TTORN EY S



                                       >
                                       W      OB R INK
                                            c    F
                                            FM U D SECTION ,CR IM IN A L D IV ISION
                                            UN IT D STATES DEPARTM EN T O F JU STICE



                                        U/ .U            KINSON
                                            A S S AN T CHIEF
                                            ELI BETH Y OU N G
                                            TRIA L A TTORN EY
                                            FR AU D SECTION KCR IM IN A L D IV ISION
                                            UNITED STATES DEPAFTMENT OF TUSTICE
         Case 0:20-cr-60103-RKA Document
                                   UM TED1STATES
                                            Entered on FLSD
                                                 DISTRI     Docket 09/29/2020 Page 12 of 14
                                                       CT COURT
                                                 SOU TH ERN DISTR ICT O F FLOR ID A

        UM TED STATESOF AMERICA                                  CASX NO.
        V.
                                                           CERTIFICATE OF TRTA L ATTORNEY W
        AN DREW D AT,E LED BETTER ,
                              Defendant.
                                                    /      Superseding CaseInform ation:
J



        CourtDivision:(selectone)                         New Defendantts)                    Yes        No
                                                          NumberofNew Defendants                                              1
              M iami           KeyW est                   Totalnumberofcounts                                                 :
          X      FTL                MT B           FTP
                 1do hereby certify that:                                                                                     ,

                  1.        1havecarefully consideredtheallegationsoftheindictmept,thenumberofdefendantsJthenumber            :
                            ofprobablewitnessesand thelegalcomplexitiesoftheIndlctm ent/lnform ation attached hereto.
                  2.        1am aFarethattheinformation supplied op thisstatemeqtwillberelied upon bytheJudgesofthis
                            Courtln setting theircalendarsand schedullng crim inaltrlalsunderthem andate ofthe Speedy Trial
                            A ct,Title 28U .S.C.Section 3161.
                  3.        Interpreter:    (YesorNo)      No
                            Listlanguage and/ordialect                                    '
                  4.        Thiscasewilltake       0      daysforthe partiesto try.
                                                                 .



                  5.        Please check appropriatecategory and type ofoffenselisted below :
                            (Checkonl
                                    yone)                                    (Checkonlyone)
                  I         0 to 5 days                      X               Petty
                  11        6 to 10 days                                     M inor
                  111       11to 20 days                                     M isdem .                         .
                  IV        21to 60 days                                     Felony
                  V         61 daysand over
                  6.        Hasthiscasebeenpreviouslytiled in thisDistrictCourt? (YesorNo)          No
                  Ifyes:
                  Judge:                                    '        CaseNo.
                  (Attach copy pfdispositiveorder)
                  Hasacomplalntbeen filedinthismatler?               (YesprNo)           No
                  Ifyej:
                  M aglstrate CaseNo.
                  Related M iscellaneousnum bers:
                  Defendantts)in federalcustodyasof
                  Defendantts)in statecustody asof
                  Rule 20 from the Districtof                                        '
                  lsthisapotentialdeathpenalty case?t'YesorNo)                 No                                             '

                  7.        Doesthiscase originatefrom am atterpending in theN orthern Region ofthe U.S.Attorney'sOffice
                            priorto Octoberl4,2003?      Y es             No X




                                                                     L         N/LLER
                                                                          S1S ANT USRTED STATES ATTORN EY
                                                                         OURT D3 N 0.A5502054




    .   *penalt.ySheetts)attached                                                                        REV4/8/08
Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 13 of 14




                             U N ITE D STA TES DISTR ICT CO U R T
                             SO U TH ER N D ISTR ICT O F FL OR IDA

                                       PEN A LTY SH EET

  D efendant'sN am e: AN D R EW DA LE LED BET TER

  Case N o:

  Count#:1

  Conspiracy to CommitSectlritiesFraud and W ireFraud

  Title 18,United StatesCode,Section 371

  *M ax.Penalty:Fiveyears'imprisonm ent

   *Refersonly to possibleterm ofihcarceration,doesnotinclude possiblefines,restitution,
              specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
 Case 0:20-cr-60103-RKA Document 1 Entered on FLSD Docket 09/29/2020 Page 14 of 14


A0455(Rev.01/09)WaiverofanIndictment

                               U NITED STATES D ISTRICT C OIJRT
                                                    forthe
                                          Southern DistrictofFlorida

              United StatesofAmerica                   )
                          V.                           )     CaseNo.
           ANDREW DALE LEDBETTER,                      )
                                                       )
                       Defendant                       )
                                       W AW ER O F AN U DICTM ENT

       1understandthat1havebeen accused ofoneorm oreoffensespunishableby imprisonmentform orethan one
year. 1wasadvised in open coul
                             -tofmy rightsandthenatureofthe proposed chargesagainstm e.

       Afterreceiving thisadvice,Iwaivem y rightto prosecution by indictmentand consentto prosecution by
information.




                                                                              Defendant'
                                                                                       ssignature -



                                                                         Signatureofdefendant'
                                                                                             sattorney
                                                                          JEFFREY SLOMAN,ESQ.
                                                                        Printednameofde#ndant'
                                                                                             sattolmey


                                                                               Judge'
                                                                                    ssi
                                                                                      gnature


                                                                          Judge'
                                                                               sprînted nameand title
